Hooker, J.
I am unable to concur in the opinion of Mr. Justice Montgomery in this case. Section 2283d of 3 How. Stat. provides that: “If any person or persons shall engage or be engaged in any business requiring the payment of a tax under section one of this act, * * * without having made, executed, and delivered the bond required by this act, * * * such person or persons shall be deemed guilty of a misdemeanor,” etc. The next section prescribes the requisites of the bond required, and is incorporated at length in my Brother Montgomery’s opinion. I am impressed that it was the intention of the legislature to make the execution and delivery of the prescribed bond a condition precedent to sale, and to require the person desiring to engage in the business mentioned to assume the responsibility of knowing that the bond, when presented, complies in all essential particulars with the law. He must know that his sureties are males, and that they are resident freeholders of the township, village, or city in which the business is to be carried on; that they hold none of the offices prohibited by the act; and that, at the time the bond is filed, neither is a surety upon more than two bonds required by the act. The sufficiency of such bond, both as to amount (within limits fixed by the act) and as to the pecuniary responsibility of the sureties, is to be determined by the board. This is the extent of the discretion that is lodged in the board; and while they may properly refuse to approve a bond if they are not satisfied that it is in all respects valid, as well as sufficient in amount and solvency of sureties, the person giving a defective *316bond, as contradistinguished from one that is insufficient, cannot shelter himself behind an approval by the board, whether such' approval be the result of incompetency, cai’elessness, mistake, fraud, or collusion. The history of legislation on the subject of intoxicating liquors, and the obstacles encountered to enforcement of the law pertaining to this subject, in the light of which this statute must be read, forbid the belief that the legislature intended that the approving board should be vested with broad powers, or that upon the public, through these boards, should rest the burden of seeing that bondsmen are eligible in other particulars than responsibility. The law expressly says that a man who shall engage in business before he offers the required bond shall be punished. Certainty this is plain language, and there is, in my opinion, no necessity for holding that it means less than it says, because it gives to the public the right of supervision to make sure that such bond shall be signed by responsible sureties, or because the penalty of such bonds is not required to be the same in all cases. In the nature of things, it is as easy for the person giving the bond to ascertain whether the proposed sureties are eligible, as for the board to do so. If the responsibility is on the board, they must ascertain the necessary facts at their own or the public expense. If such is the rule, imposition is greatly facilitated, and a premium put upon it; while, if it is understood that the approval of a defective bond is no protection, the law practically enforces itself. In this view of the case, the question of intent becomes unimportant. See People v. Roby, 52 Mich. 577 (50 Am. Rep. 270).
Upon the constitutional question, I concur in the views expressed by my Brother Montgomery, and it follows that the information should not have been quashed. The writ is therefore granted.
Grant and Moore, JJ. concurred with Hooker, J.